Case 2:20-cv-01382-DOC-AS Document 19 Filed 05/29/20 Page 1 of 1 Page ID #:199



  1

  2

  3

  4                                                               JS-6
  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 10

 11    DIEGO MOLINA,                         CASE NO. CV 20-01382-DOC (AS)

 12                      Petitioner,

 13          v.
                                             JUDGMENT
 14    JEFFREY STEINHART,

 15                      Respondent.

 16

 17         Pursuant to the Order Accepting Findings, Conclusions and
 18   Recommendations of United States Magistrate Judge,
 19

 20         IT IS ADJUDGED that the Petition is denied and dismissed with
 21   prejudice.
 22

 23   DATED: May 29, 2020
 24

 25                                            ___________    _______ ______
                                                      DAVID O. CARTER
 26                                             UNITED STATES DISTRICT JUDGE
 27

 28
